UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7030


ROY DEAN PRATT,

                     Petitioner - Appellant,

              v.

R. HUDGINS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00162-GMG)


Submitted: August 31, 2021                                   Decided: September 9, 2021


Before WILKINSON, NIEMEYER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Dean Pratt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roy Dean Pratt, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing for lack of jurisdiction on Pratt’s

28 U.S.C. § 2241 petition, in which Pratt sought to challenge his conviction by way of the

savings clause in 28 U.S.C. § 2255, and the court’s subsequent order denying Pratt’s

motion to reconsider. Pursuant to § 2255(e), a prisoner may challenge his conviction in a

traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate

or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and, following the Supreme Court’s decision in Greer

v. United States, 141 S. Ct. 2090 (2021), find no reversible error. Accordingly, we affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                                2